Citation Nr: 0941660	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a renal disability, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
above-referenced claim.  

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge during a Travel Board hearing, 
which was held at the RO.  A transcript of that hearing has 
been associated with the claims file.  

In February 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a September 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has a renal disability that is caused by his 
service-connected diabetes mellitus or is otherwise related 
to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
renal disability, including as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 207), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in June 2004, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  
VA told the Veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant VA and private 
medical treatment records have been obtained.  He was 
provided a VA medical examination in April 2009.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West 12 Vet. App. 341, 346 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 

Merits of the Claim

The Veteran essentially contends that he currently has a 
renal disability that is caused by his service-connected 
diabetes mellitus.  According to the Veteran, his renal 
condition first manifested in 2000.  Having reviewed the 
evidence of record and all pertinent laws, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection and the appeal must be denied.


The RO obtained the Veteran's private medical records, which 
have been associated with the claims file.  These records 
reflect that he was hospitalized in February 2001 with a 
diagnosis of an urinary tract infection and diabetic 
ketoacidosis with acute renal failure.  The impression on an 
associated ultrasound report was mild/minimal increased echo 
texture of both renal cortices suggesting mild medical renal 
disease.  A February 2001 treatment record, which was dated 
on the date of his discharge from the hospital, reflects that 
his acute renal failure was noted to be resolving.  

In support of his claim, the Veteran submitted a December 
2001 and a March 2002 Physician's Statement from his treating 
physicians as to the nature of his diabetes mellitus.  The 
Veteran was noted to have no complications due to his 
diabetes mellitus on the December 2001 form.  The March 2002 
form reflects that he had visual and neurological 
complications due to his diabetes condition.  He was not 
noted to have any renal complications associated with his 
condition on either the December 2001 or the March 2002 
Physician's Statement.   

The Veteran's VA medical records have been associated with 
the claims file.  These records reflect that he was 
prescribed medication in June 2001 to prevent any further 
damage to his kidneys.  A June 2002 medical record reflects 
the Veteran's report of having no dysuria, urinary frequency, 
or urgency.  In December 2004, he reported having urge 
incontinence for the past couple of years and frequency 
nocturia; he was diagnosed with urinary frequency, urge 
incontinence.  A March 2005 urology note reflects his report 
of having a "fair amount" of urgency to void along with 
urinary frequency.  He was noted to have some problems with 
his diabetes and renal functioning in the past.  

In support of his claim, the Veteran submitted a June 2004 
Physician's Statement from his VA treating physician, in 
which the physician stated that the Veteran had been 
prescribed medication to "protect his kidneys."  He was 
noted to have neurological complications due to his diabetes 
mellitus.

During the November 2008 Travel Board hearing, the Veteran 
testified as to his current symptomatology and the history of 
his claimed condition.  He reiterated his current symptoms as 
described above.  The Veteran indicated that he had been 
prescribed medication for his renal condition.  

The Veteran underwent a VA genitourinary examination in April 
2009, at which time the claims file was reviewed.  His 
symptoms were characterized by urinary frequency and urgency.  
He was noted to have previous diagnoses of benign  prostatic 
hypertrophy and bladder neck obstruction.  The physical 
evaluation of genitourinary system revealed no abnormalities 
of the penis and testes, no hernia, and a slightly enlarged 
prostate.  Urinalysis was positive for urine glucose; the 
glomerular filtration rate, Creatinine levels, Blood-Urea-
Nitrogen, and microalbumin testing were normal.  The 
diagnosis was frequent urination and frequency with urgency, 
noted to be multifactorial and related to benign prostatic 
hypertrophy, bladder neck obstruction and uncontrolled 
diabetes.  

The examiner stated that it was at least as likely as not 
that the frequent urination/urgency was partially related to 
the Veteran's service-connected diabetes mellitus.  However, 
the examiner explained that there was not a renal or kidney 
disability or impairment, but a reaction or symptom related 
to uncontrolled diabetes/elevated blood sugar.  He stated 
that the symptoms come and go based on blood sugar levels and 
that otherwise, there was no evidence of a renal impairment 
or disability related to diabetes; he noted that the 
diagnostic tests for the kidneys were normal.  Additionally, 
the examiner noted that excessive thirst and increased 
urination are classic diabetes symptoms, as the kidneys are 
forced to work overtime to filter and absorb excess sugar.  
He explained that when the kidneys cannot perform this 
function, the excess sugar is excreted into the urine along 
with fluids drawn from the tissues, which causes more 
frequent urination.

Analysis

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a renal disability.  The competent 
medical evidence does not show that the Veteran has a current 
diagnosis of a renal disability or impairment.  Thus, the 
Board does not even reach the question of whether any 
diagnosed renal condition is related to a service-connected 
disability or is otherwise related to the Veteran's military 
service.  The Board acknowledges that the Veteran was treated 
in February 2001 for acute renal failure, which was noted to 
be resolving.  However, the record reflects that the Veteran 
has not submitted any recent medical evidence to suggest he 
currently has a renal disease or disability.  While the 
medical evidence reflects his reports of genito-urinary 
symptoms -  namely urinary frequency and urgency - there is 
no objective evidence that the Veteran has currently been 
treated for or diagnosed with a definitive renal disease or 
disability.  The evidence of record only shows that the 
Veteran had acute renal disease in February 2001, which 
resolved.  The general symptoms of urinary frequency and 
urgency since then has not been shown to be related to renal 
dysfunction in any way.  Indeed, the April 2009 VA 
examination report explained that the claimed symptoms were 
unrelated to any renal disability.  The Board notes that a 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the Board finds highly probative the April 
2009 VA examiner's opinion.  Based on clinical and diagnostic 
testing of the Veteran and review of the claims file, the 
examiner determined that the Veteran's urinary frequency and 
urgency were essentially symptoms related to his service-
connected disability.  The examiner explicitly opined that 
there was no renal disability or impairment, but instead 
these occurrences where symptoms of the uncontrolled diabetes 
mellitus.  This opinion is considered highly probative as it 
is definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Consideration has been given to the Veteran's own assertions 
in support of his claim and the Board finds him to be sincere 
in his belief that he currently has a renal disability that 
is related to his service-connected diabetes mellitus.  
Indeed, the Board acknowledges the Veteran's assertion that 
he has been prescribed medication to treat a renal condition.  
However, the medical evidence overall does not reflect that 
he is currently diagnosed with a renal disease or disability.  
Instead, as reflected by the June 2001 VA treatment record 
and the June 2004 Physician's Statement, the Veteran has been 
prescribed medication to prevent damage to his kidneys and 
not to treat any diagnosed kidney impairment.  The Board 
finds that while the Veteran is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495. 

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that he currently has a renal disability that is related to 
his service-connected diabetes mellitus.  While the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a renal disability, including as 
secondary to service-connected diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


